Citation Nr: 1543181	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  13-08 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated at 70 percent disabling prior to April 27, 2015 and 100 percent disabling from April 27, 2015. 

2. Entitlement to a total disability for individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969 and his DD 214 reflects that he was the recipient of a Combat Infantry Badge and a Purple Heart. Orders from December 1968 show he was also awarded the Silver Star for gallantry in action. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 50 percent rating for PTSD. In February 2013, the RO assigned an increased rating of 70 percent for PTSD, effective January 6, 2010, the date of the claim for increase. In June 2015, the Appeals Management Center (AMC) increased the rating to 100 percent, effective April 27, 2015. The AMC also inferred a claim of TDIU based on the increased rating. 

In March 2015 this claim was remanded for further development. 


FINDINGS OF FACT

1. For the entire time period on appeal, the PTSD has manifested itself by total occupational and near total social impairment due to intermittent inability to perform activities of daily living, anger issues, and substance abuse. 

2. The issue of entitlement to a TDIU is moot because it is the Veteran's PTSD that precludes employment. 


CONCLUSIONS OF LAW

1. For the entire time period on appeal, the criteria for a 100 percent rating for TDIU has been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.130, DC 9411 (2014). 

2. The claim for a TDIU is dismissed. 38 C.F.R. § 4.16(a) (2014); Bradley v. Peake, 22 Vet. App. 280 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a March 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment and other medical records have been associated with the claims file. The Veteran was given a VA examination in April 2010, December 2011, and April 2015, which are fully adequate as they fully addressed rating criteria and provide a full description of the Veteran's disability picture. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In March 2015, the Board remanded this claim for an updated VA examination. The Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). The duties to notify and to assist have been met. 


Increased Rating

The Board finds that a 100 percent rating best approximates the Veteran's symptoms during the time period on appeal because he consistently was shown to have intermittent inability to perform activities of daily living, anger issues, substance abuse, common PTSD symptoms (such as startle response), as well as interpersonal conflicts with family. As explained below, the Board relies on the competent and credible evidence in the file in coming to this determination. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities that addressed mental disorders to remove outdated references to the DSM and to replace them with references to the recently updated DSM-5. The provisions of the interim final rule applied to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. The Secretary did not intend for the provisions of the interim final rule to apply to claims that had been already certified for appeal to the Board, or that were pending before the Board, the Court, or the United States Court of Appeals for the Federal Circuit. See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014). Since the Secretary did not intend for the DSM-5 to apply in pending cases, the Board will not consider it here. 

When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). 

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Here, the record shows service connection was originally granted for PTSD with a 50 percent rating in December 2004. The Veteran filed an informal claim for an increased rating in January 2010. In February 2013, the RO granted an increased rating for the PTSD to 70 percent disabling, effective date of claim. In June 2015, the AMC increased the rating to 100 percent, effective April 27, 2015. The Board will review the entire time period on appeal for purposes of an increased as well as extraschedular rating. 

The Veteran's PTSD disability has been rated under the mental disorder schedule of ratings under 38 C.F.R. § 4.130 (2014). All mental disorders are rated under this code. The psychiatric symptoms listed in the below rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, 38 C.F.R. § 4.126(a) (2014), addressing evaluations of mental disorders, states: "[w]when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission." Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level. See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating." Id. at 117. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. Such symptoms typifying this rating include suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9411 (2014).

A maximum 100 percent rating is assigned when there is total occupational or social impairment. Typical symptoms are listed as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. Id. 

In this case, the Veteran has mainly been assigned Global Assessment of Functioning (GAF) scores ranging from 23 (see December 2011 VA examination report) to 32 (see June 2011 VA treatment record and April 2010 VA examination report). The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness. See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995). As explained above, the Secretary of VA has indicated that DSM-IV is for application by the Board for claims pending before it. 79 Fed. Reg. 45094. An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. 38 C.F.R. § 4.126 (2013); VA O.G.C. Prec. Op. No. 10-95 (Mar. 1995). 

According to the DSM-IV, GAF scores from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). Scores from 21 to 30 reflect behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). 

In adjudicating this claim, the Board must assess the competence and credibility of lay evidence. Washington v. Nicholson, 19 Vet. App. 362 (2005). Under 38 C.F.R. § 3.159(a)(2) (2014), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. Id. The Board must also assess the credibility, and probative value of the evidence of record in its whole. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

Regarding symptoms, in addition to typical PTSD symptoms such as hypervigilance, several notes (to include some during the one year lookback period) show concerns about weight loss due to mental health (see November 2009 VA mental health clinic intake, and December 2009 VA mental health records). 

Regarding daily functioning, the April 2010 VA examination report stated that the Veteran was clearly having a difficult time functioning on a daily basis because of his PTSD symptoms. He exhibited significant social, cognitive, emotional, relationship-related, occupational, behavioral, and developmental impairment in all areas of his life. He had difficulty in his daily functioning due to his severe symptoms of PTSD. 

Family problems and substance abuse were a reoccurring theme throughout the record. The April 2010 VA examination report described his relationships as "tense and troublesome," noting issues of anger and irritability, frequent arguments and disagreements, and poor sleep. The Veteran was finding that he was losing control with members of his family and people in the community. 

Family dysfunction in addition to PTSD and depression was also documented in a July 2010 VA mental health note. In the December 2011 VA examination report, the Veteran noted to have PTSD with secondary depression secondary alcohol abuse to self-medication symptoms of PTSD. He was self-medicating with alcohol and having more difficulties in his interpersonal relationships with his sons and his wife.  He also had "a lot of hate and anger towards people in general and he feels very stressed out most of the time." 

By nearly all accounts, the PTSD was described as severe and/or worsening with very low GAF scores (see April 2010 VA examination report, August 2010 VA psychiatrist record, June 2011 VA record, December 2011 VA examination report, August and December 2012 VA mental health records). For example, in December 2011, the Veteran was described as unshaven and presented with flat affect. He was extremely sad and depressed and struggling with issues related to PTSD of anger and irritability poor sleep, nightmares severe depression, feeling very nervous, anxious and tense having flashbacks back to Vietnam. He continued to struggle with worsening and more severe symptoms of PTSD including problems with anger and irritability, poor sleep, trouble maintaining control of all situations including difficulty with his family, nightmares, intrusive thoughts about Vietnam survivor guilt flashbacks back to Vietnam hypervigilant behavior, and suicidal ideation with no plans on acting on it.

More recently, a March 2015 VA psychologist note explained the Veteran would have to talk aloud to himself for calming purposes. "He reported past violent behavior in response to triggers however, now, he indicated that he is no longer violent but does experience angry outbursts when frustrated in public." At the April 2015 VA examination, the examiner found total occupational and social impairment, but the Veteran said there was no real change in symptoms since the last examination. 

The Board finds the Veteran to be competent and credible in explaining his symptoms. Caluza, 7 Vet. App. at 511. Also, his description is very consistent with the record. To the extent the 2010 and 2011 examiners concluded there was less than total occupation and social impairment, the Board finds the claim is in equipoise and resolves doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). In so finding, it is noted that the symptoms noted at the most recent VA examination were not appreciably different from those noted earlier in the appeal period.  Thus, a 100 percent rating is granted based on the evidence of record for the entire time period on appeal. 

The Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. The Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. Id. 

Here, the Board finds the rating schedule adequately addresses the symptoms of the service-connected PTSD, as described above. For example, the evidence shows the Veteran has total social and occupational impairment due to his symptoms. Such impairment is accounted for in the schedule. 38 C.F.R. § 4.130. As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture and no further analysis is necessary. Thun, 22 Vet. App. at 115-16. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

TDIU

In the June 2015 supplemental statement of the case (SSOC), the AMC inferred the issue of a TDIU based on the April 2014 VA examination report (note that § 4.130 references occupational impairment). The Board does not find the issue of TDIU was otherwise raised by the Veteran in the context of this increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC). In Bradley, the Court found that a TDIU was warranted in addition to a schedular 100 percent evaluation where the TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect. Under those circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293. 

Here, the 100 percent rating is in effect for the single disability that is the subject of the increased rating on appeal. Rice only permits that TDIU be considered for the increased rating on appeal. In any case, the Veteran's other service-connected disabilities do not total 60 percent. See 38 U.S.C.A. § 1114(s) (West 2014) and 38 C.F.R. § 3.350(i) (2014). Considering TDIU here would be a duplicate counting of the PTSD disability. The issue is moot and it is dismissed. 

	(CONTINUED ON NEXT PAGE)




ORDER

For the entire time period on appeal, a 100 percent rating for PTSD is granted. 

Entitlement to a TDIU is dismissed. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


